—Order, Supreme Court, *108New York County (Lorraine Miller, J.), entered on or about December 4, 1995, which granted defendants’ motion for summary judgment dismissing the complaint (sub nom. Corsini v Amerco, Sup Ct, NY County, Miller, J.), unanimously affirmed, with costs.
As the IAS Court observed, the instant action is in all pertinent respects identical to the prior action which was dismissed because of plaintiffs unprofessional conduct toward opposing counsel (212 AD2d 288, lv denied 87 NY2d 964), the only difference being the addition of a defendant that is the parent company of another defendant, and thus in privity with that original party. The dismissal of the first action was in the nature of a default, and thus estops plaintiff from reasserting that claim in this or any other action (see, Curiale v Ardra Ins. Co., 202 AD2d 252).
The pre-appeal application before a single Justice of this Court on April 4, 1996, was in part made returnable before this appeal Bench, such that the entire interim order issued thereon is now before us. Paragraph 3 of that order (Kupferman, J.), purporting to "recuse” sua sponte any Justice on the prior appeal from sitting on the instant appeal, is, after full argument before and consideration by this Bench, vacated. The balance of respondents’ application for interim relief is deemed abandoned. Concur—Wallach, J. P., Rubin, Nardelli, Williams and Andrias, JJ.